DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/21/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 05/22/2018 and 01/30/2020, have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-12, 16-20, and 22, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genstler et al. (PGPub 2012/0289889).
[Claims 1 and 2]  Genstler teaches a method for a treatment of a thromboembolism comprising administering a thrombolytic agent directly to the thromboembolism in a presence of ultrasound (paragraphs [0106]-[0111]), wherein a total dose of the thrombolytic agent administered is between 1 and 10mg and a time over which the total dose is delivered is less than 15 hours (paragraph [0115]).
[Claims 7 and 8]  Genstler teaches the limitations of claim 1, upon which claims 7 and 8 depend.  In addition, Genstler discloses the thrombolytic agent is infused at a rate of 2mg/hour or 1 mg/hour (paragraph [0115]).
[Claim 9]  Genstler teaches the limitations of claim 1, upon which claim 9 depends.  Genstler also teaches the thrombolytic agent is recombinant tissue plasminogen activator (r-tPA) or urokinase (paragraph [0115]).
[Claim 10]  Genstler teaches the limitations of claim 1, upon which claim 10 depends.  Genstler further discloses the ultrasound is provided at a frequency of between 2 - 3MHz (paragraphs [0028], [0056]).
[Claim 11]  Genstler teaches the limitations of claim 10, upon which claim 11 depends.  In addition, Genstler teaches a maximum pulse power of the ultrasound is 50W (the examiner interprets the limitation prohibits a method which utilizes a pulse power over 50W) (paragraphs [0080], [0089]).
[Claim 12]  Genstler teaches the limitations of claim 1, upon which claim 12 depends.  Genstler also discloses the method steps of:

positioning the catheter into or adjacent the thromboembolism (paragraph [0107]);
activating the plurality of ultrasound radiating members to produce ultrasound (paragraph [0111]); and 
introducing the thrombolytic agent into the fluid delivery lumen such that the thrombolytic agent flows through the fluid deliver lumen and through the outlet (paragraphs [0109], [0110]);
wherein the total dose of the thrombolytic agent is administered through the catheter and the total dose of the thrombolytic agent is administered at a rate of between 1 mg/hour and 2 mg/hour (paragraph [0115]).
[Claim 16]  Genstler teaches the limitations of claim 12, upon which claim 16 depends.  Genstler also teaches the thrombolytic agent is recombinant tissue plasminogen activator (r-tPA) or urokinase (paragraph [0115]).
[Claim 17]  Genstler teaches the limitations of claim 12, upon which claim 17 depends.  Genstler further discloses the ultrasound is provided at a frequency of between 2 - 3MHz (paragraphs [0028], [0056]).
[Claim 18]  Genstler teaches the limitations of claim 12, upon which claim 18 depends.  In addition, Genstler teaches a maximum pulse power of the ultrasound is 50W (the examiner interprets the limitation prohibits a method which utilizes a pulse power over 50W) (paragraphs [0080], [0089]).
[Claims 19 and 20]  Genstler teaches the limitations of claim 12, upon which claims 19 and 20 depend.  Genstler also teaches the catheter (figure 1, item 10) comprises an inner core (figure 3, item 34) into which the ultrasound radiating members (figure 3 and figure 6; items 40/42) may be inserted (paragraph [0042]) and which is independent of the fluid delivery lumen (figure 2, item 20) (figure 2), through which the thrombolytic agent is administered at 2mg/hour (paragraph [0115]) to give a total treatment time which is less than 4 hours (Genstler teaches a treatment of “about 3 to about 5 hours”) (paragraph [0115]).
[Claim 22]  Genstler teaches the limitations of claim 12, upon which claim 22 depends.  Genstler further discloses the thrombolytic agent is administered through 2 catheters simultaneously (figure 14; paragraphs [0120], [0121]).

Claims 1-6, 9, and 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauer et al. (USPN 5,399,158).
[Claims 1-6]  Lauer teaches a method for a treatment of a thromboembolism comprising administering a thrombolytic agent directly as a bolus dose (column 4, lines 7-19) to the thromboembolism in a presence of ultrasound (column 3, lines 15-27), wherein a total dose of the thrombolytic agent administered is 2mg and a time over which the total dose is delivered is less than 15 hours (column 7, lines 53-56).
[Claim 9]  Lauer teaches the limitations of claim 1, upon which claim 9 depends.  Lauer also teaches the thrombolytic agent is recombinant tissue plasminogen activator (r-tPA) or urokinase (column 3, lines 48-64).
[Claim 10]  Lauer teaches the limitations of claim 1, upon which claim 10 depends.  Lauer further discloses the ultrasound is provided at a frequency of between 2 - 3MHz (column 4, lines 65-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Genstler et al. (PGPub 2012/0289889), in view of Lauer et al. (USPN 5,399,158).
[Claims 13-15]  Genstler teaches the limitations of claim 12, upon which claims 13-15 depend.  Although disclosing the total dose of the thrombolytic agent is administered at a rate of 1 mg/hour (paragraph [0115]) or 2 mg/hour (paragraph [0115]), Genstler does not specifically disclose the total dose administered is between 2 mg and 4 mg.
However, Lauer teaches a method of treating a thromboembolism comprising administering a thrombolytic agent directly to the thromboembolism in a presence of ultrasound (column 3, lines 15-27), wherein a total dose of the thrombolytic agent administered is between 2 mg and 4 mg (column 7, lines 53-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the total dose taught by Genstler, to utilize a range of between 2 mg and 4 mg, as taught by Lauer, in order to provide increased functionality and control, by allowing for a means by which lower doses of thrombolytic agent might be administered, in combination with ultrasound exposure, such that clinically significant thrombus lysis is achieved (Lauer; column 9, lines 47-51; Table III).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Genstler et al. (PGPub 2012/0289889), in view of Bednar et al. (USPN 5,945,432).
[Claim 21]  Genstler teaches the limitations of claim 19, upon which claim 21 depends.  Although disclosing the total treatment time can range from between 3-5 hours (Genstler teaches a treatment of “about 3 to about 5 hours”) (paragraph [0115]), Genstler does not specifically disclose a total treatment time of 2 hours.
However, Bednar teaches a method of treating thromboembolism wherein the total treatment time is two hours (column 12, lines 32-34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the total treatment time taught by Genstler, to the total treatment time of 2 hours, as taught by Bednar, in order to provide increased functionality and control, by allowing for alternative treatment protocols dependent on the thrombolytic agent, concentration/dosage of said agent, ultrasound power/frequency, and size of the thromboembolism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/11/2021